IN THE SUPREME COURT OF THE STATE OF DELAWARE

  YUSEF ALLEN,                           §
                                         §   No. 173, 2022
        Defendant Below,                 §
        Appellant,                       §
                                         §   Court Below–Superior Court
        v.                               §   of the State of Delaware
                                         §
  STATE OF DELAWARE,                     §
                                         §   Cr. ID No. 1702007591 (N)
        Appellee.                        §

                          Submitted: August 5, 2022
                          Decided:   September 6, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment below should

be affirmed on the basis of and for the reasons assigned in the Superior Court’s April

25, 2022 order denying the appellant’s motion for correction of an illegal sentence.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice